

Exhibit 10.1






AGREEMENT


This AGREEMENT (this “Agreement”), dated as of July 14, 2006, is entered into by
and among MISCOR GROUP, LTD. (formally known as Magnetech Integrated Services
Corp.), an Indiana corporation (the "Company"), each subsidiary of the Company
set forth on Schedule A hereto (the Company and each such subsidiary of the
Company, collectively, the “Credit Parties” and each, a “Credit Party”) and
LAURUS MASTER FUND, LTD., a Cayman Islands company ("Laurus"), for the purpose
of amending the terms of that certain Security and Purchase Agreement, dated as
of August 24, 2005 (as amended, modified or supplemented from time to time,
the “Security Agreement”), by and among the Credit Parties, certain former
indirect subsidiaries of the Company, and Laurus. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the
Security Agreement.


WHEREAS, each Credit Party and Laurus have agreed to make certain modifications
to the Security Agreement as set forth herein;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.  Section 19(r) of the Security Agreement is hereby amended in its entirety to
read as follows:


“(r) The Parent’s failure to cause the Common Stock to be quoted or listed, as
applicable, on a Principal Market on or before August 31, 2006.”  


2.  Each agreement set forth herein shall be effective as of the date hereof
following the execution and delivery of same by each Credit Party and Laurus.


3.  Except as specifically set forth in this Agreement, there are no other
amendments, modifications or supplementations to the Security Agreement or any
Ancillary Agreement, and all of the other forms, terms and provisions of the
Security Agreement and the Ancillary Agreements remain in full force and effect.


4.  Each Credit Party hereby represents and warrants to Laurus that as of the
date of the Security Agreement all representations and warranties made by such
Credit Party in connection with the Security Agreement and the Ancillary
Agreements were true, correct and complete as of that date (except that the
Common Stock of the Company was no par value rather than $0.01 per share), and
all of such Credit Parties’ covenant requirements under the Security Agreement
and Ancillary Agreements that are required to have been met on or before the
date of this Agreement have been met or waived in writing by Laurus.


5.  This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE
 
 

--------------------------------------------------------------------------------


 
LAW OF THE STATE OF NEW YORK. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.
 
[Remainder of page intentionally left blank]
 
 
 


--------------------------------------------------------------------------------



Each Credit Party and Laurus have caused this Agreement to be signed in their
respective names effective as of July 14, 2006.
 



 
MISCOR GROUP, LTD. (formally known as MAGNETECH INTEGRATED SERVICES CORP.)
 
 
By:
/s/ John A. Martell
 
Name:
John A. Martell
 
Title:
President & CEO
 
 
 
MAGNETECH INDUSTRIAL SERVICES, INC.
 
 
By:
/s/ John A. Martell
 
Name:
John A. Martell
 
Title:
President & CEO
 
 
 
MARTELL ELECTRIC, LLC
 
 
By:
/s/ John A. Martell
 
Name:
John A. Martell
 
Title:
President & CEO
 
 
 
HK ENGINE COMPONENTS, LLC
 
 
By:
/s/ John A. Martell
 
Name:
John A. Martell
 
Title:
President & CEO
 
 
 
LAURUS MASTER FUND, LTD.
 
By:
/s/ David Grin
 
Name:
David Grin
 
Title:
Partner









--------------------------------------------------------------------------------



 
Schedule A
 
Subsidiaries of Company
 


        Magnetech Industrial Services, Inc., an Indiana corporation
        Martell Electric, LLC, an Indiana limited liability company
        HK Engine Components, LLC, an Indiana limited liability company